DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 9, in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “the strip requiring a puncture force of greater than 0.2 N per 10 g/m2 weight per unit area of the strip with a puncture needle having a diameter of from 0.14 mm to 0.16 mm” in claim 1, “the strip requires a puncture force of greater than 0.3 N per 10 g/m2 weight per unit area of the strip” in claim 2 are unclear, which render the claims vague and indefinite.  It is unclear from the claim language what is meant by the terms “requiring” and “requires”.  What is required by the limitation? Why is required that the puncture force be greater than the designated measurements?

Claims 3 – 9 are also rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf et al.  (USPGPub 2009/0291303 A1).

Kopf et al. discloses an adhesive tape (Figures; Abstract), particularly wrapping tape for bundling cables in automobiles (Paragraphs 0036 and 0052), the tape comprising: a substrate strip (Claim 1), and an adhesive coating that is applied to all or part of one or both sides of the strip (Claim 1), the strip being composed of only one textile layer made of plastic filaments (Claim 2) as in claim 1. Regarding claim 3, the plastic filaments of the strip are composed entirely or partially of a polyamide (Claim 2). In claim 5, the strip is constructed from mixed polyamide filaments and polyester filaments (Claims 2 and 3). With regard to claim 6, the strip is a textile substrate or nonwoven substrate (Claim 1). As in claim 7, the nonwoven substrate is physically bonded by being sewn over with yarns and/or needled with water jets and/or air jets and/or calendered by rolling (Paragraph 0028; Claims 7 – 9).  As in claim 8, the nonwoven substrate is chemically bonded by application of binder (Paragraphs 0014 and 0039).  With respect to claim 9, the strip has a weight per unit area of at least 40 g/m2 (Claim 1).

With regard to the limitations of “the strip requiring a puncture force of greater than 0.2 N per 10 g/m2 weight per unit area of the strip with a puncture needle having a diameter of from 0.14 mm to 0.16 mm” and “the strip requires a puncture force of greater than 0.3 N per 10 g/m2 weight per unit area of the strip”, Kopf et al. disclose a tape having corresponding structural features as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tape of Kopf et al. would puncture force greater than 0.2 or 0.3 N per 10 g/m2 weight per unit area of the strip.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikai (USPGPub 2011/0244747 A1).

Ushikai discloses an adhesive tape, particularly wrapping tape for bundling cables in automobiles (Paragraph 0002), the tape comprising: a substrate strip (Paragraphs 0037 and 0038), and an adhesive coating that is applied to all or part of one or both sides of the strip (Paragraphs 0024 – 0026), the strip being composed of only one textile layer made of plastic filaments (Paragraphs 0037 and 0038) as in claim 1. Regarding claim 3, the plastic filaments of the strip are composed entirely or partially of a polyamide (Paragraphs 0037 and 0038). For claim 4, the plastic filaments of the strip are aromatic polyamide filaments (Paragraphs 0037 and 0038).  In claim 5, the strip is constructed from mixed polyamide filaments and polyester filaments (Paragraphs 0037 and 0038). With regard to claim 6, the strip is a textile substrate or nonwoven substrate (Paragraphs 0033, 0034, and 0039). 

With regard to the limitations of “the strip requiring a puncture force of greater than 0.2 N per 10 g/m2 weight per unit area of the strip with a puncture needle having a diameter of from 0.14 mm to 0.16 mm” and “the strip requires a puncture force of greater than 0.3 N per 10 g/m2 weight per unit area of the strip”, Ushikai discloses a tape having corresponding structural features as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tape of Ushikai would puncture force greater than 0.2 or 0.3 N per 10 g/m2 weight per unit area of the strip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 29, 2021